Exhibit 10.1 AMENDMENT NO. 5 TO WAIVER AND FORBEARANCE AGREEMENT This AMENDMENT NO. 5 TO WAIVER AND FORBEARANCE AGREEMENT , dated as of June 5, 2014 (the “ Amendment ”), is made and entered into by and among (i) Eagle Bulk Shipping Inc. (the “ Borrower ”) and its subsidiaries (collectively, the “ Guarantors ”, and together with the Borrower, the “ Loan Parties ”) and (ii) certain lenders under the Credit Agreement (collectively, the “ Lenders ”). The Loan Parties and the Lenders party hereto are hereinafter referred to collectively as the “Parties.” RECITALS WHEREAS , the Loan Parties and Lenders constituting the “Majority Lenders,” as that term is defined in the Credit Agreement, entered into that certain Waiver and Forbearance Agreement dated as of March 19, 2014 (as amended to date and as may be further amended, the “ Waiver and Forbearance Agreement ”). WHEREAS , on or about March 31, 2014, the Loan Parties disclosed that they had failed to meet the maximum leverage ratio covenant in the Credit Agreement as of December 31, 2013, which covenant was one of the “Acknowledged Potential Defaults” as defined in the Waiver and Forbearance Agreement. WHEREAS , the Loan Parties and Lenders constituting the “Majority Lenders,” as that term is defined in the Credit Agreement, have since entered into certain amendments to the Waiver and Forbearance Agreement (the “ Prior Amendments ”). WHEREAS , the Lenders party hereto collectively hold more than 66-2/3% of the revolving and term loans outstanding under the Credit Agreement as of the date hereof and constitute the “Majority Lenders” as that term is defined in the Credit Agreement. WHEREAS , certain of the Lenders party hereto are holders of warrants (the “ Warrant Holders ”) to purchase common stock of the Borrower (the “ Warrants ”) issued under that certain Warrant Agreement, dated as of June 20, 2012, between the Borrower and the other parties thereto (the “ Warrant Agreement ”). WHEREAS , the Warrant Holders party hereto constitute, as of the date hereof, the “Majority Holders” as that term is defined in the Warrant Agreement. WHEREAS, the Borrower has requested that the Lenders further amend the Waiver and Forbearance Agreement in certain respects and, subject to the terms and conditions hereof, the Lenders party hereto are willing to agree to such request, but only upon the terms and conditions set forth herein. AGREEMENT NOW, THEREFORE, in consideration of the foregoing and for other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the Parties agree as follows: 1.
